Title: To Alexander Hamilton from Marquis de Lafayette, 29 June 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Paris June the 29th 1782
My dear Hamilton

How it Happens that I still am in Paris, I Hardly Can Myself Conceive and What is More Surprising, there are two frigates Going, Neither of Which Will Carry Your friend to America. Don’t think However, dear Hamilton, I Am So Much Alterd as to Be Kept Here By pleasure or private Affairs. But in the present Circumstances the American Ministers Have insisted Upon My Remaining some time longer at this Court Where they Say I May Render Myself More Useful to our Cause than I Can possibly Be in America during an Inactive Campaign. My Return However is only deferd for a few weeks, and after some Answers Have Arrived from England, Which I think will discover the views of, But Not Yet Produce a Reconciliation With Great Britain, I intend embarking for Philadelphia where I Hope to land in the first days of September.
This stroke of Count de Grasse Has Greatly deranged My schemes. I Hoped for 40 [Charles Town] and perhaps for Better than that—But Nothing Untill 6 [Jamaica] was done. 40 [Chs. Town] I much expected. 9 [The Spaniards] don’t like 54 [America]. We must previously Have 40 [Chs. Town], and then to put them in good Humour do some thing about 8 [West Indies]. Both of which are not yet done, and after that I Hope—But at all events this Campaign will Be Very inactive, I think. However they are going to take Gibraltar, and Will Gather So Many Means of doing of it, that it is Said they will Succeed. After this trial, the forces of the House of Bourbon will Be distributed with a Better scale. 46 [Negotiations] is Going, and 47 [Peace] expected, But not, I think, immediately.
You have a good Chance, and I Believe You Have time to Be one of the 125 [Commissioners]. Jefferson does not Come. Mr Laurens, I am told, intends to Return Home, and I Cannot Conceive, (entre nous) what He is About. Mr Adams thinks His presence is Wanting in Holland. I thought I Had Better Give You these intelligences.
Not a Word from You, Since we parted in Virginia, But I am a Good Natured Man and Will not Get tired to speak to a deaf Man. My Best Respects to Your Amiable lady—to Mrs Carter, Mrs Schuyler, Miss Peggy. My affectionate Compliments to your old father in law.
Adieu, Most affectionately Your forever    devoted friend

Lafayette

